Exhibit 10.9
Michael Baker Corporation
Airside Business Park
100 Airside Drive
Moon Township, PA 15108
(412) 269-6300
September 18, 2008
Craig O. Stuver
Senior Vice President, Corporate Controller and Treasurer
Michael Baker Corporation
Airside Business Park
100 Airside Drive
Moon Township, PA 15108
Dear Craig:
As we discussed, I am sorry to hear that you are considering leaving Michael
Baker Corporation. In acknowledgement of your willingness to assist us with an
orderly transition in the event you determine to leave Baker, Baker is prepared
to offer you the following arrangement:

1.   For each month (or part of a month exceeding two weeks) you stay with the
Corporation beginning September 1, 2008, the Corporation will pay you an
additional one and one-half months compensation upon your departure and the
Cobra cost of your medical insurance for one and one-half month after your
departure. The payments for Cobra cost will be grossed up to cover your Federal
and state tax liability on such payments. For example, if you stay with the
Corporation through November 30, 2008, you will receive an additional four and
one-half months compensation plus four and one-half months Cobra cost upon your
departure. This benefit will be capped based upon four months of additional
service or service through December 31, 2008, so while you may elect to stay
with the Corporation thereafter, you will only be eligible for up to six months
of such supplementary compensation and payments, which will be paid in the first
pay cycle in 2009 following the end of the four months whether you are leaving
at that time or have decided to stay on longer.

2.   In addition, should you stay with the Corporation through December 31,
2008, you will be eligible for any bonus payments you would otherwise have
received for 2008 performance, such payments, if any, to be made at the same
time the Corporation makes 2008 bonus payments to its other eligible employees.

3.   Any payments you receive under this letter agreement shall be in addition
to any severance payments to which you may be entitled under the Corporation’s
Policy regarding Reductions in Force, which appears at Section 5.1.3 of the
Corporation’s Policy Manual. I have attached a copy of this Section as Exhibit A
to this letter for your ready reference. Based upon your qualifying years of
service, if you are otherwise entitled to severance under the Policy, you will
receive a severance payment equal to nine (9) weeks of compensation based upon
your compensation on the day you cease to be employed by the Corporation.

4.   You will continue to be an employee at will and may be terminated by the
Corporation with or without cause at any time. However, you will be provided
with two weeks advance notice of any termination without cause, and in such
event will receive the same payments under this letter agreement that you would
receive if you had continued with the Corporation

1



--------------------------------------------------------------------------------



 



    through December 31, 2008. You may be terminated for cause at any time
without advance notice. In the event you are terminated for cause, you will
receive only the payments previously earned under this letter agreement, unless
you are terminated by the Corporation for fraud or the commission of a felony or
crime involving moral turpitude, in which case you will not be entitled to any
such payments.

5.   In the event, you elect to leave the Corporation or are terminated without
cause, you may keep your current laptop computer and blackberry.

6.   Once you have decided upon the date you intend to leave the Corporation,
you agree to provide the Corporation two weeks advance notice of your departure
addressed to the attention of Mike Ziemianski, Chief Resource Officer.

I trust you find this arrangement satisfactory. Again, I appreciate your
willingness to work with us in making any necessary transition of your
responsibilities as smooth as possible. Assuming you agree, kindly countersign
this letter and the enclosed copy in the space provided and return one
fully-signed original to my attention. The other fully-signed original is for
your records.

          Very truly yours,

MICHAEL BAKER CORPORATION
    /s/ Bradley L. Mallory     Bradley L. Mallory    President and Chief
Executive Officer      ACKNOWLEDGED AND AGREED:
    /s/ Craig O. Stuver     Craig O. Stuver   

Date: 9/18/8

2



--------------------------------------------------------------------------------



 



EXHIBIT A
5.1.3 Reduction in Force (RIF)
Baker may implement a reduction in force and may choose to terminate or lay off
employees due to changes in duties, organizational changes, and lack of funds,
lack of work or other reasons deemed appropriate by Baker.
All full time and part time employees (not temporary) are eligible to receive
severance pay based on years of service. Human Resources will provide the
specific details in relation to severance pay due to a reduction in force,
credit for service with re-hires following a reduction in force (or repeated
hires and reductions in force). Severance payments are detailed below.

      YEARS OF SERVICE   SEVERANCE PAY 0-2          2 weeks 3-5          3 weeks
6-8          4 weeks 9-10        5 weeks 11-12       6 weeks 13-14       7 weeks
15-16       8 weeks 17-18       9 weeks 19-20       10 weeks Over 20   12 weeks

Part time employees will receive severance pay at a prorated amount based on
their regularly scheduled work hours.
Years of service is determined by the employee’s adjusted service date. Any
partial year of service will count as a full year for the purpose of calculating
severance.
If an employee has received severance pay, is re-hired by Baker and then
subsequently terminated again, additional severance pay will be calculated based
on the employee’s rehire date.
Employees terminated due to a reduction in force will be paid for all accrued
unused vacation time.

3